Title: To John Adams from Arthur Lee, 12 October 1778
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      
       October 12th. 1778
      
     
     I have hoped for Leisure to answer your favor as fully as, in my own Vindication, it demands. There are matters touched in it, which imply a Censure upon me, which a recapitulation of facts, I am satisfied, would convince you is unjust.
     But as I dispair of sufficient Leisure for some time, I must content myself with replying to what is immediately necessary.
     A desire to remove as much as I could the Cause of your complaint, was the motive I stated to you for writing, and I expect repeat to you it was the only one. I mentioned my Objections to your other Plan, when you proposed it; if you think them of no weight, let that, or any other, that will be most agreeable to you and Doctor Franklin, be adopted; and it will have my most hearty concurrance.
     With regard to the proposal of coming to live with you, nothing would give me more pleasure, were it practicable. I thank you for the Civility of offering me your room, but it would be impossible for me to do so unhandsome a Thing, as to desire that of any Gentleman. The Living upon the Bounty of a common Individual, I always objected to; besides, in the best of my Judgement, that Individual appears to me justly chargable with the foul play used with our Dispatches. Till I see reason to think otherwise, I should hold myself inexcusable both to my Constituents and myself, If I were to put myself so much in his Power. The House I am in, at all events, I must pay for this year Half Year, therefore, it would not save this Expence. To live together was what I proposed, and laboured to effect, tho’ in vain, when the Commissioners first came here. I thought it would be attended with every good Consequence, and there was nothing I desired more. But under all the Circumstances of that Proposition now, and the inveterate habits that have taken Place; it appears to me to be attended with insuperable Objections. I am, however, open to Conviction, and shall be most happy in finding any practicable means of effecting the Ends you propose.
     Having to dress, breakfast, dispatch Letters and do the necessary family Affairs, before I come to you; I find 11 O’Clock the soonest I can engage for.
     I had the same earnest desire, you express, prompted as well by my own Inclination, and Interest, as by my wish for the public Good, to cultivate Harmony and Friendship with both my Colleagues, and nothing ever gave me more uneasiness, than the Impossibility that I have hitherto found of effecting it.
     I am with the greatest respect & esteem, Dear Sir. Yours most sincerely
     
      A. Lee
     
    